Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 Sharona Middlebrooks,

        Plaintiff,

 v.

 Crothall Healthcare, Inc.,

       Defendant.
 ______________________________________/

                     COMPLAINT WITH REQUEST FOR JURY TRIAL

        Plaintiff, Sharona Middlebrooks, through undersigned counsel, hereby brings this action

 against Crothall Healthcare, Inc. (a Compass One Healthcare Company), and alleges as follows:

                                        INTRODUCTION

 1.     Plaintiff alleges that Defendant violated the Family Medical Leave Act when she had a

        serious medical condition, invaded her privacy in violation of Florida law while she was

        a patient in the hospital, and failed to pay her overtime pay in violation of the Fair Labor

        Standards Act.

                                 JURISDICTION AND VENUE

 2.     At all times relevant herein, Defendant has systematically transacted business in the

        Southern District of Florida, specifically at North Shore Medical Center (Miami), 1100

        N.W. 95th Street, Miami, Florida 33150-2038. Therefore, the Court has personal

        jurisdiction over Defendant.

 3.     Most of the acts complained of herein occurred at Defendant’s offices at the above

        address. Therefore, this is a proper venue under 28 U.S.C. § 1391(b).
Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 2 of 8




 4.    This Court has federal question jurisdiction under 28 U.S.C. § 1331 because this action

       arises under the laws of the United States of America, specifically the FMLA and the

       FLSA.

 5.    The Court has supplemental jurisdiction over the Florida law claim for invasion of

       privacy under 28 U.S.C. § 1367.

                                           PARTIES

 6.    Plaintiff, Sharona Middlebrooks, is a person of the full age of majority and a resident of

       Miami-Dade County, Florida. Specifically, she resides at 11443 S.W. 243rd Terrace,

       Homestead, Florida 33032.

 7.    Defendant Crothall Healthcare, Inc. (a Compass One Healthcare Company), is a

       foreign profit corporation based at 1500 Liberty Ridge Drive, Suite 210, Wayne, PA

       19087, authorized to do business in Florida, and at all material times herein has

       conducted business in Miami-Dade County, Florida, specifically at North Shore Medical

       Center (Miami), 1100 N.W. 95th Street, Miami, Florida 33150-2038.

 8.    At all material times herein, Defendant operated the business in which Plaintiff worked.

 9.    At all material times herein, Defendant has been an enterprise engaged in commerce

       pursuant to the FLSA. It has controlled and directed the terms, conditions, activities,

       duties, and responsibilities of Plaintiff’s employment, and hence has been her employer

       under the FLSA.

 10.   At all material times herein, Defendant has had annual gross receipts exceeding

       $500,000.

 11.   At all material times herein, Defendant has employed one or more employees engaged in

       commerce pursuant to the FLSA.




                                                2
Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 3 of 8




 12.   At all relevant times herein, Defendant was Plaintiff’s employer under the FMLA

       because Defendant controlled and directed the terms, conditions, activities, duties, and

       responsibilities of Plaintiff’s employment.

                                            FACTS

 13.   Defendant employed Plaintiff in Environmental Services at North Shore Medical Center

       in Miami from approximately July 2017 through February 26, 2020, employing her first

       as a Patient Ambassador and paying her by the hour from approximately July 2017

       through June 2019, and then employing her as Operations Manager and paying her a

       salary of $42,000 per year plus benefits from approximately June 2019 through February

       26, 2020.

 14.   While Plaintiff was employed as a Patient Ambassador, she often worked over 40 hours a

       week and Defendant paid her overtime pay.

 15.   However, while Plaintiff was employed as Operations Manager, she often worked over

       40 hours a week but Defendant did not pay her overtime pay for all of her hours over 40.

       Indeed, she worked an average of 65 hours per week.

 16.   As Operations Manager, Plaintiff was not a highly compensated worker, rarely exercised

       managerial-type decision-making, and did not regularly supervise others. The vast

       majority of her time was spent doing not-exempt “housekeeping,” cleaning work, giving

       supplies to employees, doing routine paperwork and visiting patients.

 17.   Therefore, she was unlawfully classified as an exempt employee not entitled to “time and

       a half” under the overtime pay provisions of the FLSA.

 18.   Plaintiff suffered from a “serious health condition,” specifically anemia (low

       hemoglobin) and chronic, moderate to severe asthma. She took asthma medications,

       specifically albuterol and/or Symbicord.

                                                  3
Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 4 of 8




 19.   As a result, she made relatively frequent trips to hospital emergency rooms, when she

       feared her airway was blocked or was suffering the effects of the anemia.

 20.   In or about September 2019, Plaintiff requested FMLA leave, when she got a blood

       transfusion because of the anemia.

 21.   On or about November 3, 2019, she suffered an asthma flare-up and was admitted to

       North Shore Medical Center.

 22.   Plaintiff promptly notified her employer of her health condition and hospitalization.

 23.   She was discharged from the hospital on or about November 20, 2019.

 24.   While she was hospitalized on November 2 or 3, 2019, her supervisor, the Assistant

       Director of Environmental Services, Rosemary Rodriguez, left her department and went

       to the emergency department where Plaintiff was admitted as a patient. Ms. Rodriguez

       repeatedly violated her privacy by entering her room, interrogating her, and by accessing

       or attempting to access private health information from Clarissa, the charge nurse, about

       the medical reason for her admission, and by even questioning the security guard about

       same.

 25.   Soon after her date of admission on November 3, 2019, Defendant, through employees

       Rosemary Rodriguez and Shavone Hillard, began interfering with her FMLA rights and

       retaliating against her by refusing answer her repeated inquiries, over the course of

       approximately 20 days, as to how many paid time off (PTO) days she had used while out

       sick, versus how many FMLA days she had used. They also refused to answer other

       related questions about sick leave and the FMLA.

 26.   On or about November 21, 2019, Ms. Hillard charged at her threateningly and yelled in

       her face.




                                                4
Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 5 of 8




 27.   On or about November 21, 2019, Plaintiff complained in writing, by e-mail, to one or

       more supervisors about these FMLA violations and threatening acts.

 28.   Soon thereafter, and as a proximate result of her lawful exercise of her FMLA rights,

       Defendant unlawfully fired her, demanded her resignation, and/or forced her to resign

       through their acts of intimidation.

                           COUNT 1 OF 3:
            FAMILY MEDICAL LEAVE ACT, 29 U.S.C. § 2601 et seq.;
       SHARONA MIDDLEBROOKS VERSUS CROTHALL HEALTHCARE INC.

 29.   Plaintiff re-alleges and re-avers the allegations of paragraphs 1-13 and 18-28 as if fully

       set forth herein.

 30.   The FMLA, 29 U.S.C. § 2601 et seq., entitles eligible employees of covered employers to

       take up to unpaid, job-protected leave for specified family and medical reasons.

 31.   Eligible employees may take up to 12 workweeks in a 12-month period for a serious

       health condition that makes the employee unable to perform the essential functions of her

       job.

 32.   Upon return from FMLA leave, an employee must be restored to her original job, or to an

       equivalent job with equivalent pay, benefits, and other terms and conditions of

       employment.

 33.   At all relevant times, Defendant was a covered employer under 29 U.S.C. § 2611(4)

       because it employed 50 or more employees in 20 or more workweeks in the current or

       preceding calendar year.

 34.   At all relevant times, Plaintiff was an eligible employee under 29 U.S.C. § 2611(2)

       because she worked for a covered employer, worked for the employer for at least 12

       months, had at least 1,250 hours of service during the 12-month period immediately

       preceding the leave period, and worked at a location where the employer had a least 50

                                                5
Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 6 of 8




       employees within 75 miles.

 35.   While employed by Defendant, Plaintiff invoked her rights under the FMLA, apprising

       Defendant as soon as practicable of a “serious health condition” as defined by 29 U.S.C.

       § 2611(11), because it required continuing treatment by a health care provider. She was

       entitled to FMLA leave in order to care for herself with the serious health condition.

 36.   Rather than lawfully allowing her request for FMLA leave to be processed, Defendant

       violated the FMLA by interfering with her FMLA rights, disregarding its dictates, and

       retaliating against her, in violation of 29 U.S.C. § 2615(a)(1) (unlawful interference) and

       29 U.S.C. § 2611(c) (discrimination and retaliation).

 37.   WHEREFORE, Plaintiff prays that, after due proceedings, judgment be entered in her

       favor and against Defendant for all damages in the premises, including, but not limited

       to, damages for all lost wages, job benefits, front pay, back pay, liquidated damages,

       interest, costs, and attorneys’ fees, and all other damages allowed by law.

                             COUNT 2 OF 3:
  INVASION OF PRIVACY & PUBLIC DISCLOSURE OF PRIVATE FACTS--FLORIDA
        LAW; SHARONA MIDDLEBROOKS VERSUS CROTHALL HEALTHCARE
                                    INC.

 38.   Plaintiff re-alleges and re-avers the allegations of paragraphs 1-13 and 18-28 as if fully

       set forth herein.

 39.   As a patient in a hospital, Plaintiff has a reasonable expectation of privacy under Florida

       law.

 40.   The Health Insurance Portability and Accountability Act (“HIPAA”) was enacted by

       Congress to protect patients’ private healthcare information.

 41.   Defendant, through its agents, violated Plaintiff’s privacy by obtaining her full private

       patient healthcare information from hospital computers, entering her hospital room, and

       sharing that private information with co-workers.
                                                6
Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 7 of 8




 42.   Said information was not public in nature; it was private and confidential healthcare

       information, protected by the HIPAA.

 43.   Defendant’s unilateral actions were unauthorized by Plaintiff, intentional, malicious, and

       offensive.

 44.   As a result, Plaintiff has suffered embarrassment, humiliation, emotional distress/mental

       anguish, deprivation of peace of mind and happiness, and has incurred attorney’s fees,

       costs, and expenses, and Plaintiff seeks a judgment against Defendant for all of same.

                           COUNT 3 OF 3:
          OVERTIME PAY UNDER THE FAIR LABOR STANDARDS ACT;
       SHARONA MIDDLEBROOKS VERSUS CROTHALL HEALTHCARE INC.

 45.   Plaintiff re-alleges and re-avers the allegations of paragraphs 1-11 and 13-17 as if fully

       set forth herein.

 46.   Pursuant to the FLSA, 29 U.S.C. § 201 et seq., Defendant was required to pay Plaintiff

       overtime compensation for all hours over 40 in a workweek.

 47.   Plaintiff regularly worked overtime hours for which she was not compensated, in

       violation of the overtime pay provisions of the FLSA.

 48.   Plaintiff regularly worked over 40 hours during workweeks, without being paid all

       overtime pay to which she was entitled.

 49.   Defendant’s violations of the FLSA were reckless or intentional.

 50.   Plaintiff is entitled to all damages in the premises from Defendant, and requests that

       judgment be entered in her favor and against Defendant for all overtime pay, an equal

       amount as liquidated damages, pre-judgment and post-judgment interest, costs, expenses,

       and reasonable attorneys’ fees.

                                              * * *

 51.   Plaintiff demands demand a jury trial for all issues so triable.

                                                 7
Case 1:21-cv-21552-KMM Document 1 Entered on FLSD Docket 04/22/2021 Page 8 of 8




                                           *   *    *

 52.   WHEREFORE, Plaintiff, Sharona Middlebrooks, prays that judgment be rendered in her

       favor, and against Defendant Crothall Healthcare, Inc. (a Compass One Healthcare

       Company), for all damages in the premises, including, but not limited to, all damages set

       forth in each Count above.



                                            Respectfully submitted:

                                            s/ Steven F. Grover
                                            --------------------------------------------
                                            Steven F. Grover (FL Bar 131296)
                                            For Steven F. Grover, PA
                                            101 N. Riverside Dr.
                                            Suite 203
                                            Pompano Beach FL 33062
                                            Tel.: 954-290-8826
                                            E-mail: stevenfgrover@gmail.com




                                               8
